Case 4:15-cv-02034-MWB Document 99 Filed 03/25/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHAUNA ZIEMER, as Executrix of CIVIL ACTION - LAW
The Estate of DARRIN E. ZIEMER ;
Plaintiff : JURY TRIAL DEMANDED
VS.

NORFOLK SOUTHERN RAILWAY
COMPANY, et al.
Defendants.

 

ANGELA LYNN MARTIN, Individually
and as Administratrix of the Estate of

HOWARD MARTIN, JR.
Plaintiff
vs.
; No. 4:15-CV-02034
NORFOLK SOUTHERN RAILWAY Judge Matthew W. Brann
COMPANY, et al. :
Defendants.

SEO O Eee HEHEHE EHO EEOE HET EEO E EEE EES EHEEHE HEHE EEO EHH OD EEEDETH EOE EHE HOES OEE OEEEE ETOH EHEC EEE HE EOE ED ED DOSE SHOE HOE OD EOS
CHOP OHHH EO EEE EE EEE HEHEHE HEHEHE EREH OEE REE REE HEHEHE OEE HOO HEED EEE EOE HEE OEE EOD OEE CE EPE HORE ORES EER EEEHESE DEED DD ODOHOS

STIPULATION OF DISMISSAL
It is hereby STIPULATED and AGREED, by and between all parties, by
and through their undersigned counsel, that pursuant to Rule 41(a)(1)(A)(ii) of the
Federal Rules of Civil Procedure, all claims filed by Plaintiff Shauna Ziemer, as
Executrix of the Estate of Darrin E. Ziemer (referred to herein as “Ziemer’’) and
any cross claims filed against Ziemer shall be dismissed with prejudice. Each side

to bear their own costs.
Case 4:15-cv-02034-MWB Document 99 Filed 03/25/20 Page 2 of 3

/s/J. Timothy Hinton, Jr., Esq

J. Timothy Hinton, Jr., Esq.
Haggerty Hinton & Cosgrove LLP
203 Franklin Avenue

Scranton, PA 18503

(570) 344-9845
timhinton@haggertylaw.net
Attorneys for Plaintiff,

Shauna Ziemer, as Executrix of the
Estate of Darrin E. Ziemer

 

/s/Jeffrey A. Krawitz, Esq.
Jeffrey A. Krawitz, Esq.

jkrawitz(@stark-stark.com
/s/Edward S. Shensky, Esa.

 

 

Edward S. Shensky, Esq.
eshensy(@stark-stark.com
Attorneys for Angela Martin

Individually and as Administratrix of
the Estate of Howard Martin, Jr.

 

/s/David J. MacMain, Esq.

David J. MacMain, Esq.

The MacMain Law Group LLC
101 Lindenwood Drive Suite 160
Malvern, PA 19355
dmacmain@macmainlaw.com
Attorneys for Clinton Township

/s/Craig J. Staudenmaier, Esq.

Craig J. Staudenmaier, Esq.
cjstaud@nssh.com

Nauman, Smith, Shissler & Hall, LLP
PO Box 840

200 North 3 Street

Harrisburg, PA 19108

Attorneys for Norfolk Southern
Railway Company
Case 4:15-cv-02034-MWB Document 99 Filed 03/25/20 Page 3 of 3

CERTIFICATE OF SERVICE
I, J. Timothy Hinton, Jr., Esq., hereby certify that I served a true and correct
copy of foregoing will be served via the Electronic Case Filing system, on this 5"
day of February 2020, upon the following:

David J. MacMain, Esq.
dmacmain@macmainlaw.com
Attorneys for Clinton Township

Craig J. Staudenmaier, Esq.

cjstaud@nssh.com
Attorneys for Norfolk Southern Railway Company

Jeffrey A. Krawitz, Esq.
jkrawitz@stark-stark.com
Edward S. Shensky, Esq.
eshensy@stark-stark.com
Attorneys for Angela Martin Individually
and as Administratrix of the Estate of Howard Martin, Jr.

RESPECTFULLY SUBMITTED,
HAGGERTY HINTON & COSGROVE
LLP

/s/J. Timothy Hinton, Jr.

J. Timothy Hinton, Jr., Esq.
Haggerty Hinton & Cosgrove LLP
timhinton@haggertylaw.net
Attorneys for Plaintiff,

Shauna Ziemer, as Executrix of the
Estate of Darrin E. Ziemer
